 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   SECURITIES AND EXCHANGE                                Case No.: 3:12-cv-2164-GPC-JMA
     COMMISSION,
12
                                           Plaintiff,       ORDER GRANTING:
13
     v.                                                     (1) RECEIVER’S TWENTY-
14
                                                            SEVENTH INTERIM FEE
     LOUIS V. SCHOOLER and FIRST
15                                                          APPLICATION; AND
     FINANCIAL PLANNING
16   CORPORATION d/b/a WESTERN
                                                            [ECF No. 1731]
     FINANCIAL PLANNING
17
     CORPORATION,
                                                            (2) ALLEN MATKINS’ TWENTY-
18                                     Defendants.          SEVENTH INTERIM FEE
19                                                          APPLICATION
20
                                                            [ECF No. 1732]
21
22
               Before the Court are fee applications filed by the court-appointed receiver Thomas
23
     C. Hebrank (the “Receiver”) and counsel to the Receiver, Allen Matkins Leck Gamble
24
     Mallory & Natsis LLP. ECF Nos. 1731, 1732. Plaintiff filed a statement of non-
25
     opposition. ECF No. 1740. The Court finds these motions suitable for disposition
26
     without oral argument pursuant to Civil Local Rule 7.1(d)(1).
27
          I.      BACKGROUND
28

                                                        1
                                                                                3:12-cv-2164-GPC-JMA
 1         A.       Receiver
 2         In the Twenty-Seventh Interim Fee Application, the Receiver asserts that he
 3   incurred $41,130.00 in fees and $158.03 in costs for the application period covering
 4   January 1, 2019 through March 31, 2019 (“Twenty-Seventh Application Period”). ECF
 5   No. 1731 at 1. The breakdown of the fees amassed is as follows:
 6        Category                                   Total
 7        General Receivership                       $ 569.25
 8        Asset Investigation & Recovery             $0.00
 9        Reporting                                  $ 6,585.75
10        Operations & Asset Sales                   $33,311.25
11        Claims & Distributions                     $663.75
12        Legal Matters & Pending Litigation         $0.00
13        Total                                      $41,130.00
14
15   Id. at 2–4. Receiver now seeks payment of 100% of fees incurred, amounting to
16   $41,130.00, and 100% of the costs, which account for postage and copies. ECF No.
17   1731, Ex. C.
18         B.       Allen Matkins
19         In the Twenty-Seventh Interim Fee Application, Allen Matkins asserts that it
20   incurred $23,123.05 in fees and $234.63 in costs during the Twenty-Sixth Application
21   Period. ECF No. 1732 at 2. The breakdown of the fees amassed is as follows:
22        Category                                   Total
23        General Receivership                       $4,864.50
24        Reporting                                  $1,397.25
25        Operations & Asset Sales                   $8,680.55
26
          Claims & Distributions                     $2,535.75
27
          Third Party Recoveries                     $1,656.00
28

                                                 2
                                                                             3:12-cv-2164-GPC-JMA
 1         Employment/Fees                                $465.75
 2         Total                                          $19,599.80
 3
 4   Id. Receiver now seeks payment of 100% of fees incurred, amounting to $19,599.80, and
 5   100% of the costs, which were incurred for shipping, messenger service fees, and
 6   document searches. ECF No. 1732, Ex. A at 14–15.
 7
 8      II.        LEGAL STANDARD
 9            “[I]f a receiver reasonably and diligently discharges his duties, he is entitled to fair
10   compensation for his efforts.” Sec. & Exch. Comm’n v. Elliott, 953 F.2d 1560, 1577
11   (11th Cir. 1992). “The court appointing [a] receiver has full power to fix the
12   compensation of such receiver and the compensation of the receiver’s attorney or
13   attorneys.” Drilling & Exploration Corp. v. Webster, 69 F.2d 416, 418 (9th Cir. 1934).
14   A receiver’s fees must be reasonable. See In re San Vicente Med. Partners Ltd., 962 F.2d
15   1402, 1409 (9th Cir. 1992).
16            As set forth in the Court’s prior fee orders, see, e.g., ECF No. 1167, the Court will
17   assess the reasonableness of the requested fees using the factors enumerated in Sec. &
18   Exch. Comm’n v. Fifth Avenue Coach Lines, 364 F. Supp. 1220, 1222 (S.D.N.Y. 1973)
19   and In re Alpha Telcom, Inc., 2006 WL 3085616, at *2–3 (D. Or. Oct. 27, 2006). Those
20   factors include: (1) the complexity of the receiver’s tasks; (2) the fair value of the
21   receiver’s time, labor, and skill measured by conservative business standards; (3) the
22   quality of the work performed, including the results obtained and the benefit to the
23   receivership estate; (4) the burden the receivership estate may safely be able to bear; and
24   (5) the Commission’s opposition or acquiescence. See Fifth Avenue Coach Lines, 364 F.
25   Supp. at 1222; Alpha Telecom, 2006 WL 3085616, at *2–3.
26      III.       DISCUSSION
27            A.        Complexity of Tasks
28                 1.     Receiver

                                                      3
                                                                                   3:12-cv-2164-GPC-JMA
 1         The Court finds that the tasks performed by the Receiver during the Twenty-
 2   Seventh Application Period were moderately complex. The Receiver undertook the
 3   following tasks during the relevant period:
 4         - handling general administrative matters, including reviewing mail, email, and
             other correspondence directed to the Receivership Entities;
 5
           - administering the bank accounts of the Receivership Entities;
 6         - reviewing and approving expenditures;
           - maintaining and updating the Receiver’s website with case information,
 7
             documents, and filing inquiries;
 8         - preparing Receiver’s Twenty-Sixth interim report;
           - managing and overseeing the GPs’ operations and real properties;
 9
           - managing and overseeing Western’s operations;
10         - performing accounting functions of the Receivership Entities;
           - managing and overseeing tax reporting for Receivership Entities;
11
           - managing and overseeing loan payments and overall cash management;
12         - obtaining listing agreements and marketing properties for sale with brokers;
           - analyzing, negotiating, and accepting purchase offers;
13
           - closing property sales
14         - sending monthly case update reports to investors listing major legal filings,
             property sales activity, court rulings, tax, and other information;
15
           - listing and responding to sales activity on the various properties; and
16         - filing motions to sell properties.
17
     ECF No. 1731 at 3-4.
18
               2.    Allen Matkins
19
           The Court finds that the tasks performed by Allen Matkins during the Twenty-
20
     Seventh Application Period were somewhat complex. Counsel undertook the following
21
     tasks during this period:
22
           - assisting the Receiver to communicate with the SEC regarding issues related to
23
             the pending appeal of the final judgment against Louis Schooler;
24         - assisting in discussions with the SEC regarding the Receiver’s accounting and
             the revised calculation of the proposed disgorgement amount under the Final
25
             Judgment;
26         - preparing the Receiver’s Twenty-Sixth Interim Report;
           - assisting the Receiver with legal issues relating to the ongoing operations of
27
             Western and the GPs, including sales of receivership properties, easement and
28           condemnation issues, and issues relating to property taxes and assessments;

                                                   4
                                                                           3:12-cv-2164-GPC-JMA
 1         - advising the Receiver regarding legal issues pertaining to GP properties,
             including assisting with addressing and removing liens, working on letters of
 2
             intent and purchase and sale agreements, and preparing notices to investors
 3           regarding offers received for properties;
           - assisting in addressing issues with investor distributions;
 4
           - assisting in preparing monthly case updates to investors and responding to
 5           direct inquiries from investors;
           - communicating with the post-judgment receiver and counsel for SEC regarding
 6
             the disposition of remaining funds held by the post-judgment receiver; and
 7         - assisting the Receiver in preparing his Twenty-Sixth Interim Fee Application.
 8
     ECF No. 1732 at 3–6.
 9
           B.     Fair Value of Time, Labor, and Skill
10
           The Receiver billed his time at his customary billing rate, discounted by 10 percent
11
     and the blended hourly rate for all services provided by the Receiver and those working
12
     for him was $193.19 per hour during the Twenty Seventh Application Period. ECF No.
13
     1731 at 7. Allen Matkins billed its time at $325.00 to $517.50 per hour, with the majority
14
     of work being billed at $517.50 per hour. ECF No. 1732, Ex. A.
15
           The Court continues to find, as it has in previous fee orders, that the rates charged
16
     by the Receiver and Allen Matkins are comparable to rates charged in this geographic
17
     area and therefore represent a fair value of the time, labor, and skill provided.
18
           C.     Quality of Work Performed
19
           The Court finds that the quality of work performed by the Receiver and Allen
20
     Matkins to be above average. The Receiver has, and continues to, competently operate
21
     the Receivership as evidenced by Receiver’s Twenty-Seventh Status report, ECF No.
22
     1718, while at the same time marshalling assets to support its continued financial
23
     integrity. These actions benefit all investors. The Receiver and his counsel have
24
     complied with the Court’s orders and have made every effort to protect investors’
25
     interests in the GP properties during the pendency of this litigation.
26
           D.     Receivership Estate’s Ability to Bear Burden of Fees
27
28

                                                   5
                                                                                3:12-cv-2164-GPC-JMA
 1           On August 30, 2016, the Court approved the Receiver’s Modified Orderly Sale
 2   Process, ECF No. 1359, and the use of the One Pot approach to distribute receivership
 3   assets, ECF No. 1304 at 31. These actions were taken for the dual purpose of increasing
 4   the value of the receivership estate by selling GP properties and lowering administrative
 5   costs. Id. at 30.
 6           Allen Matkins indicates that as of March 31, 2019, the receivership estateheld
 7   approximately $8.2 million in cash. ECF No. 1732 at 8. On June 17, 2019, the Court
 8   approved a second interim distribution to investors with allowed claims in the total
 9   amount of $6 million. ECF No 1725. Therefore, the Court finds that the Receivership
10   estate has sufficient ability to bear the instant fee requests.
11           E.      Commission’s Opposition or Acquiescence
12           While the Commission does not expressly approve of the fee applications as
13   reasonable, the Receiver represents that the Commission has expressed its non-opposition
14   to the fee application. ECF No. 1732 at 9. The Court will accept this representation.
15        IV.     CONCLUSION
16           Considering the above five factors together, and considering that “[i]nterim fees
17   are generally allowed at less than the full amount,” Alpha Telcom, 2006 WL 3085616, at
18   *2–3, the Court awards fees and costs as set forth in the following table:
19       Applicant         Fees Allowed         % of Fees Costs Allowed                   % of Costs
                                                Incurred1                                 Requested
20
         Receiver          $32,904.00           80        $158.03                         100
21
         Allen Matkins     $15,679.84           80                   $119.02              100
22
23
24
                                                     ORDER
25
26
27
     1
       The Court includes the percentage of fees incurred rather than a percentage of the fees requested, given
28   that the Receiver and Allen Matkins request only a percentage of their actual fees.

                                                         6
                                                                                          3:12-cv-2164-GPC-JMA
 1        After a review of the parties’ submissions, the record in this matter, and the
 2   applicable law, and for the foregoing reasons, IT IS HEREBY ORDERED that:
 3     1. The Receiver’s Twenty-Seventh Interim Fee Application, ECF No. 1731, is
 4        GRANTED; and
 5     2. Allen Matkins’ Twenty-Seventh Interim Fee Application, ECF No. 1732, is
 6        GRANTED.
 7        IT IS SO ORDERED.
 8
 9   Dated: November 12, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 7
                                                                             3:12-cv-2164-GPC-JMA
